DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 06/21/2022 has been considered.      
	Applicant’s response by virtue of amendment to claim(s) 1-5, 7-13 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1-5, 7-12 are amended. 
	Claim(s) 6 is cancelled. 
	Claim(s) 13 is added. 
	Claim(s) 1-5, 7-13 are pending in this application and an action on the merits follows.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 05/05/2022 is being considered by the examiner.
Priority
	Examiner did acknowledged Bibliographic Data Sheet, please filed on 03/21/2022.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-5, 7-13 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1, 11, and 12 are drawn to a machine, method, and machine. These are machine, method, and machine categories, which is a statutory category of invention. Thus, claim(s) fall(s) in one of the two statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1, 11, and 12 substantially recites the limitations: 
	Claim 12 language: “A shelf monitoring program causing a computer to execute a process comprising: detecting a display shelf from video data including the display shelf; setting, in the video data , a plurality of monitoring areas  in each of which a plurality of articles are ; monitoring
In addition to claim 12 “”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above allow shelf monitoring to check for presence and absence of product in a shelf, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow a store person to monitor changes in the shelf, to detect when product is present when product is absent. 
In addition, claims 11 and 12 are similar versions of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 1-5, 7-13 recite an abstract idea for the same reason above. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 11, and 12 recite additional elements: 
Claims1: “A shelf monitoring device”;
Claims, 1, 11 and 12: “video recognition of video data”;
Claims 12: “A shelf monitoring program causing a computer to execute a process comprising”;
The additional elements above represent mere data gathering (e.g., video data) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is determine absence and presence of products on a shelf and send an alert to the user. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the detect video data is recited in a high level of generality, there is not detail on how the recognition is performed. In addition, the set step is just defined the monitoring areas without any specifics. Also, the monitoring step is also performed in a high level of generality which define stock level based on a ratio for example of space occupied and space not occupied, and does not provide any specific of how it is done, outputting information step is considered nothing more than just send data. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
	In addition, clams 11and 12 are similar versions of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 11, and 12 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 1-5, 7-13 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry.
Regarding the addition element “video recognition of video data”, Examiner takes Official Notice that is old and well know in the art to use video data for product monitoring in the retail environment. 
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-5, 7-10, 13 do not add “significantly more” to the eligibility of claims 1, 11, and12 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gadou et al. (US 20200234227 A1, hereinafter Gadou), in view of Katircioglu et al. (US 20150262116 A1, hereinafter Katircioglu).
	Regarding claims 1, 11 and 12, Gadon discloses a shelf monitoring device, comprising: (¶82) a server 2 in communication with a imaging device to take pictures of gondolas in order to monitor the layout of articles;
	a detector that detects a display shelf from [image] data including the display shelf;  (¶130) on step 910 an image of I gondola is acquired; 
	a setter that sets, in the [image] data, a plurality of monitoring areas in which a plurality of articles are to be displayed in the displayed; ¶¶133 - as the rows of the acquired image I have been automatically detected and shelf labels within each row have been counted, the considered electronic shelf label can be matched with a slot; ¶¶134-135;
	a monitoring circuit that monitors, a stock level of the articles in each of the monitoring areas stepwise; (¶138-152) retrieve an article identifier from a relog ram database, retrieve the image of the article identifier form the article image database; similarly, rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory; wherein (¶135, 149) Following completion of steps 940 to 960 for all detected product slots within image I; further see ¶¶149-152 – results are empty areas (and the corresponding article identifiers) and areas for which the real front view does not match the expected front view; 
	and an output circuit that outputs information indicating the stock level of at least one of the monitoring areas. (¶149-152) provision of a visual signal for alerting the end user of the detected discrepancies. For instance, the representation visible in the rightmost image of FIG. 10.  ¶¶149-152 – results are empty areas (and the corresponding article identifiers) and areas for which the real front view does not match the expected front view;
	In addition, regarding claim 12 “A shelf monitoring program causing a computer to execute a process comprising:” (¶82) a server 2 in communication with an imaging device to take pictures of gondolas in order to monitor the layout of articles; (¶¶134-135) If the determined area contains only one line of items, the real front view is determined as the front face of the first item in line.
	Gadou discloses ESl’s are match with the slots (areas), ¶¶133-135; however, does not discloses the limitations below Katircioglu discloses:
	“video data” ¶22 - the cameras may capture video of items on the shelf across the aisle
	“a monitoring circuit that monitors, a stock level of the articles in each of the monitoring areas stepwise based on a ratio of an area of background image appearing in each of the monitoring area in the video data; and;” (¶24) Based on detected edges and localized identifier tags, the shelf image 202 is segmented into a plurality of inventory images 204 [background image appearing], see figure 2; (¶29) Once a matching historical image 406 is identified, the shelf inventory data 408 of the product in the inventory image 204 is updated with the number that is associated with the matched image 406; (¶43) the inventory database shows that this particular product's inventory count is 8. A possible reason for such inconsistency and for a smaller count in the inventory database may be because of vacant spaces behind the items visible to the camera [a ration of the segmented area]; (¶43) system sets a flag to notify personnel of the discrepancy, and the product shelf inventory count in the inventory database may override the inventory count derived from the correlation database; the system may learn to recognize inventory images with vacant spaces. see figures 2-6, and 10-11;
	before the monitoring area becomes completely lacking (¶43) the inventory database shows that this particular product's inventory count is 8. A possible reason for such inconsistency and for a smaller count in the inventory database may be because of vacant spaces behind the items visible to the camera. As such, the system sets a flag to notify personnel of the discrepancy
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Gadou to include the above limitations as taught by Katircioglu, in order to improve the product recognition and product out-of-stock detection processes, (see: Katircioglu, ¶40).
	Regarding claim 2, Gadou discloses:
	a communicator that receives shelf allocation information including at least information on an article to be displayed in each of the monitoring areas; and Appl. No. 16/759,852Attorney Docket No. P60326an associating circuit  that associates the information on the article included in the shelf allocation information with the display shelf detected by the detector, wherein when a monitoring result of the monitoring areas indicates shortage or lacking of the article in the at least one of the monitoring areas, the output circuit  outputs (¶138-152) retrieve an article identifier from a relog ram database and r the image of the article identifier; similarly, rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory; wherein (¶135, 149) Following completion of steps 940 to 960 for all detected product slots within image I; further see ¶¶149-152 – results are empty areas (and the corresponding article identifiers) and areas for which the real front view does not match the expected front view; (¶149-152) provision of a visual signal for alerting the end user of the detected discrepancies list;
	Regarding claim 5, Gadou does not disclose wherein the video data includes a plurality of video data pieces captured in a plurality of different imaging directions by at least a camera whose imaging direction is variable, and the detector detects the display shelf with video recognition using a recognition model corresponding to the imaging direction. Katircioglu discloses ¶23 and figures 1a, ¶22 - the cameras may be pan-tilt-zoom cameras (PTZ);
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Gadou to include the above limitations as taught by Katircioglu, in order to improve the product recognition and product out-of-stock detection processes, (see: Katircioglu, ¶40).
	Regarding claim 13, Gadou discloses:
	wherein, the detector detects a shelf label attached to the display shelf, and the setter sets the plurality of monitoring areas based on a position of the detected shelf label. ¶¶133 - as the rows of the acquired image I have been automatically detected and shelf labels within each row have been counted, the considered electronic shelf label can be matched with a slot; ¶¶134-135;	
 	Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gadou, and Katircioglu combination as applied to claim 1, and further in view of Bogolea et al. (US 20200215698 A1, hereinafter Bogolea).
	Regarding claim 3, the combination discloses “further comprising: a communicator that receives shelf allocation information including articles to be displayed”, specifically Gadou similarly rate is calculated between acquired image I and the retrieved image of the article identifier, and the result is satisfactory or unsatisfactory that is alerted to the used, see ¶¶131-152;  
	The combination does not disclose “at least one of a size and a number of articles to be displayed in each of the monitoring areas; and a corrector that corrects, based on the at least one of the size and the number of articles to be displayed included in the shelf allocation information, a position of the display shelHowever, Bogolea discloses  ¶127 - if this horizontal distance exceeds the preset difference threshold and confirmation was provided of a desired stocking condition of the store prior to the imaging cycle, move the first shelf tag into vertical alignment with the unit of the first product on the shelf;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Bogolea, in order to correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in images recorded during the imaging routine, (see: Bogolea, ¶14).
	Regarding claim 4, the combination, specifically Gadou discloses “further comprising:  5a communicator that receives shelf allocation information including a articles to be displayed in each of the monitoring areas, wherein the setter determines, based on the at least one of the articles to be displayed included in the shelf allocation information, a size of the each of monitoring areas.” ¶¶131-152 and figure 9 – steps 930-931 and 940-960; 
	The combination does not disclose “at least one of a size and a number of articles to be displayed”; however, Bogolea discloses ¶131 - the system can define slots in this elevation map and populate these slots with product identifiers (e.g., SKUs), quantities of products (e.g., numbers of product facings),. Note: slots are define to fit quantities of products, see figure 5.	
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Bogolea, in order to correct errors in real placements of products within the store during the imaging routine, to correct products misidentified in images recorded during the imaging routine, (see: Bogolea, ¶14).10
	Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gadou and Katircioglu combination as applied to claim 6, and further in view of High et al. (US 20160260055 A1, hereinafter High).15
	Regarding claim 7, the combination discloses, specifically Gadou discloses “further comprising: a communicator that receives shelf allocation information including information of articles to be displayed in each of the monitoring areas”, ¶¶131-152 and figure 9 – steps 930-931 and 940;
	The combination does not disclose “information of a number of articles”, “wherein the monitoring circuit detects the stock level of the articles stepwise further based on the number of articles included in the shelf allocation information”; however, High discloses - ¶75 - the product identification unit 150 determines the stock level of the product lines 14B and 14C present on the storage unit 12-2. The product identification unit 150 queries the product database 132 to establish the intended stock level of each item. For example, the product identification unit 150 may establish that the storage unit 12-2 is intended to hold 6 items of product 14B. Subsequently, the product identification unit 150 determines the stock level by subtracting the number of items 14B present in the difference data 203 (i.e. 3) from the intended stock level. In the example of FIG. 4C, the product identification unit 150 determines that the stock level of product 14B is 3;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by High, in order to increasing shopper convenience and sales of goods, (see: High, ¶82).
	Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gadou, and Katircioglu combination as applied to claim 1, and further in view of Skaff et al. (US 20190034864 A1, hereinafter Skaff).
	Regarding claim 8, the combination, specifically Gadou discloses wherein the setter calculates, for each detected display shelf l, a [count] and sets, based on the [count], a monitoring area corresponding to a respective display shelf. – ¶¶130-132 an image is acquired and shelf labels are detected, rows are detected and electronic shelf label with each row are count; therefore an electronic shelf label can be matched with a slot (i,j,k) [monitoring area]; further see ¶¶96-98, 80-88;
	The combination does not disclose “a distance between display shelves adjacent to each other and sets, based on the distance”; however, Skaff discloses ¶70 - correlating the planned location of labels to the measured location of labels, and the number of facings for each facing group with the measured distance between consecutive labels divided by the width of the product corresponding to the left label. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to instead count row to measure distance between row as taught by Skaff, in order to improve estimates of product availability, (see: Skaff, ¶38).
	Regarding claim 9 specifically Gadou discloses the setter sets the monitoring area. – ¶¶130-132 an image is acquired and shelf labels are detected, rows are detected and electronic shelf label with each row are count; therefore an electronic shelf label can be matched with a slot (i,j,k) [monitoring area]; further see ¶¶96-98, 80-88
 	The combination does not disclose “wherein the display shelf
	however, Skaff discloses ¶70 - correlating the planned location of labels to the measured location of labels, and the number of facings for each facing group with the measured distance between consecutive labels divided by the width of the product corresponding to the left label. 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Skaff, in order to improve estimates of product availability, (see: Skaff, ¶38).

	Regarding claim 10, the combination, specifically Gadou  discloses - setting a monitoring area based on row count (¶130-132- an electronic shelf label can be matched with a slot (I,j,k) based on row detection and count of row;) and Skaff discloses a technique to measure distance between consecutive labels - (¶70 - correlating the planned location of labels to the measured location of labels, and the number of facings for each facing group with the measured distance between consecutive labels divided by the width of the product corresponding to the left label). In addition, Gadou discloses the concept of  not find a label in an empty slot and send an alert “wherein for a display shelf without an adjacent display shelf” (¶123 - ESL is found to be empty at step 341, and if the server fails to retrieve an associated article identifier at step 350, it is possible that said determined area of the shelf has not been associated with an article); however does not disclose the concept of set a monitoring area with another shelf label based on distance calculation - “the setter sets, based on a distance calculated for another display shelf, a monitoring area corresponding to the display shelf . 	
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the alert for the measure distance between consecutive labels so the empty spot can be considered a slot in a row of the primary reference, in order to improve future identification efforts, (see Skaff, ¶96).
Response to Arguments
	Applicant’s arguments with respect to U.S.C 103 rejection have been considered but are moot in view f the new ground of rejection necessitate by the amendments.
	Regarding applicant argument, see Remarks page 8	and 9. Examiner provided a whole analysis of why the claims are considered abstracted idea and why it is not integrated the practical application. Therefore, Examiner does not consider the claimed invention eligible as argued by applicant. Regarding Step 2B the office action states “Dependent claims 2-5, 7-10, 13 do not add “significantly more” to the eligibility of claims 1, 11, and12 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.”. The depend claims are further limiting the limitations of claim 1, however it is directed to receiving and transmitting data over de network, and performing data comparison which was already point out during the analysis. Regarding the recognition model is being used without any specifics.
	Regarding Step 2A the office action states “Accordingly, under Step 2A (prong 2), claim(s) 1-5, 7-13 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. Accordingly, claims 1-5, 7-13 recite an abstract idea.”. Examiner provided an analysis and reasons of why Examiner does believe the claimed invention is directed to abstracted idea and why does not integrate the identified abstract idea above into a practical application.   If applicant wish to advance prosecution, Examiner suggest to applicant to narrow down the steps of setting and monitoring with the specifics of the image recognition algorithms, as it is now, the claimed invention is directed to transmitting and send data over the network, and data comparison.





Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA DELIGI/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        
	

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627